 

4. Slide on
Mackey’s gun is
back and a
casing can be
seen ejecting
(next image).

Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 1 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case##: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:57

2017-09-28 09:36:57

Page 59 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 2 of 59

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:57

2017-09-28 09:36:57

Page 60 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 3 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

PEE Ba LT

2017-09-28 09:36:57

Cruse

Page 61 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 4 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:57

2017-09-28 09:36:57

Page 62 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 5 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:57

2017-09-28 09:36:57

Page 63 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 6 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:57

2017-09-28 09:36:57

 

Page 64 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 7 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:57

2017-09-28 09:36:57

Page 65 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 8 of 59

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:57

Mackey

2017-09-28 09:36:58

 

Page 66 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 9 of 59

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:58

2017-09-28 09:36:58

Page 67 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 10 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 68 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 11 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 69 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 12 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 70 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 13 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 71 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 14 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:58

IM Felony

 

 

A spot can
be seen
forming
on
White’s
shirt.

 

 

From Mackey’s
Original Video.

 

 

 

Page 72 of 172

 
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 15 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 73 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 16 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

@auixs

 

Page 74 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 17 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 75 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 18 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 76 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 19 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 77 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 20 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 78 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 21 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 79 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 22 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

 

Page 80 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 23 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:58

2017-09-28 09:36:58

Mackey

 

Page 81 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 24 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Vietim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 82 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 25 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 83 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 26 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:59

Gabi

 

A spot can
be seen
forming
on
White’s
shirt.

 

 

 

 

From Mackey’s
Original Video.

 

 

 

Page 84 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 27 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 85 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 28 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 86 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 29 of 59

LAW _ ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 87 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 30 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 88 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 31 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

Mackey Ciaiy=

 

Page 89 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 32 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 90 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 33 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 91 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 34 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 92 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 35 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:36:59

Gavice

PAUP EIR EPR eps Lies)

Page 93 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 36 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 94 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 37 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 95 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 38 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 96 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 39 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:36:59

2017-09-28 09:36:59

 

Page 97 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 40 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 98 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 41 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

PVE sre!

2017-09-28 09:37:00

 

Page 99 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 42 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

PEE esa

Mackey

 

Page 100 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 43 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

PAW Eec Rh ee at

2017-09-28 09:37:00

 

Page 101 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 44 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 102 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 45 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

Mackey

 

Page 103 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 46 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

Cruse

 

Page 104 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 47 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 105 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 48 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 106 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 49 of 59

LAW _ ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

Pe Eran ber a)

2017-09-28 09:37:00

 

Page 107 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 50 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 108 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 51 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 109 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 52 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 110 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 53 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 111 of 172

 
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 54 of 59

LAW ENFORCEMENT CENTER

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:00

2017-09-28 09:37:00

 

Page 112 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 55 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

 

2017-09-28 09:37:01

Cruse

2017-09-28 09:37:01

Page 113 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 56 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#t: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:04

2017-09-28 09:37:01

 

Page 114 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 57 of 59

LAW ENFORCEMENT CENTER

 

 

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:01

2017-09-28 09:37:01

 

Page 115 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 58 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst, Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

2017-09-28 09:37:01

2017-09-28 09:37:01

 

Page 116 of 172
Case 5:18-cv-04050-DDC-JPO Document 27-5 Filed 12/28/18 Page 59 of 59

LAW ENFORCEMENT CENTER

 

INVESTIGATIVE REPORT
Lead: 35
SUPPLEMENT:91
Case#: L17072183 Victim:
Offense: Death Investigation/Asst. Outside Agency Suspect:
Date/Time: 09/28/2017 Detective: M.T. Brown L24/474

 

PAU e/a ee UL

2017-09-28 09:37:01

 

Page 117 of 172
